DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/08/2021 Amendments/Arguments, which directly traversed the rejections of the claims of the 09/14/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-10 are allowed.
Regarding claims 1, 8, and 10, an apparatus, product, and method for checking ionospheric correction parameters for satellite navigation for a vehicle as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,962,651 discloses an ionospheric delay correction method for LEO satellite augmented navigation systems for GNSS.  According to the method, GNSS satellite navigation signals received by LEO GNSS receiver loads are used for providing ionospheric information for navigation augmentation for earth surface users.  In the method, as a set of mobile navigation augmentation reference stations, LEO satellites continuously observe the global ionosphere to generate ionospheric delay correction information, and the ionospheric delay correction information is sent to the earth surface users to obtain augmented navigation performance.  By adoption of the method, ionospheric delay correction data covering the whole world instead of covering certain areas and particularly ionospheric delay correction data covering the vast marine areas are obtained; ionospheric gradient data are provided; and compared with traditional approaches, ionospheric delay correction accuracy is higher than that of traditional approaches; ionospheric activities and events are monitored in orbit to provide complete ionospheric delay correction information.

US 10,690,775 discloses a system and method crowdsources atmospheric data from one or more rovers.  The rovers calculate an estimated ionosphere delay value that indicates an adverse effect of ionospheric activity on signals received from the GNSS satellite.  The values and identifiers may be transmitted to a server.  The server utilizes the received information to generate an ionosphere map that reflects the magnitude of ionospheric delay at different locations.  The ionosphere map is transmitted to one or more rovers.  The rover determines if a pierce point associated with a selected GNSS satellite in view of the rover falls within the boundaries of the ionosphere map.  If so, a corresponding ionosphere delay value is obtained utilizing the ionosphere map and then applied as a correction to account for ionospheric activity.  In addition, the central server and/or rover may transmit the estimated ionosphere delay values and identifiers to other rovers.
US 10,078,140 discloses an invention relates to generating regional tropospheric correction information for correcting observations useful for estimating phase ambiguities and/or a position of global or regional navigation satellite systems (NSS) receiver(s).  For each of a plurality of reference stations, at least one troposphere correction parameter is estimated by evaluating NSS observation equations using i) precise satellite information or the information derived from the precise satellite information, and ii) received multiple-frequency-signals-based raw observations or a linear combination thereof. The regional tropospheric correction 
US 8,044,849 discloses a method of communicating corrections for information related to satellite signals among global navigation satellite system (GNSS) receivers.  An ionosphere correction for ionosphere signal path delay is determined for a first satellite.  This ionosphere correction is then compared to an ionosphere correction for ionosphere signal path delay for a satellite assumed to be directly over the receiver.  The receiver then sends a message which includes only the difference between the ionosphere correction for the actual observation and the ionosphere correction for a satellite assumed to be at the zenith.
US 7,741,994 discloses a GPS server capable of receiving information for use in determining ionospheric errors using mathematical formulas and sending ionospheric error correction information to GPS receivers that are in a location capable of receiving the ionospheric error correction information.
US 6,356,232 discloses a Global Positioning System includes a ground monitoring network having a plurality of dual frequency receivers that obtain ionospheric delay measurements to provide double difference ionospheric delay residuals.  These double difference delay residuals are converted to zero differences based upon a new mathematical technique.  The zero differences are fit to measurement epoch specific and transmitter specific mathematical surfaces (i.e. planes).  These planes represent precise ionospheric delay corrections in the area of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646